Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has amended in the independent claims to recite the indicated allowability subject matter from the previous office action.
Various dependent claims (2-7, 9, 11-14, 16-20) have been cancelled.
Claims 8 and 15 have been amended to dependent directly on their respective independent claims.
Allowable Subject Matter
Claims 1, 8, 10, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 10 have been amended to recite the allowable subject matter indicated in the previous office action. An updated search didn’t reveal new prior art to teach the determining if two (external) cars are obeying traffic laws and the projecting of a warning park in front of the external car which is following the traffic laws.
	The closest piece of prior art found to teach this law following and subsequent projections is US 20170240098 A1, Sweeney et al. Sweeney teaches the recognition of laws/rules (such as right of way/yielding behaviors) as it relates to various external entities. However there are no teachings as to the selective signaling/projecting to a vehicle which is following the rules and not the vehicle which isn’t in a potential/predicted collision between the two vehicles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170240098 A1; US 20210206312 A1;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661